People v Christianson (2018 NY Slip Op 03893)





People v Christianson


2018 NY Slip Op 03893


Decided on May 31, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2018

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Gesmer, Oing, JJ.


6711 3005/13 161/15

[*1]The People of the State of New York, Respondent,
vSean Christianson, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Emma L. Shreefter of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered September 28, 2015, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to concurrent terms of eight years, with three years postrelease supervision, unanimously modified, as a matter of discretion in the interest
of justice, to the extent of reducing the prison sentence to concurrent terms of six years, and otherwise affirmed.
We do not find that defendant made a valid waiver of his right to appeal, and we find the sentence excessive to the extent indicated
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2018
CLERK